DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 06/04/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112 rejections and the 112 rejections have been withdrawn.
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 that Nishikawa does not teach the relation between the protruding direction of the wave form formed by the small embosses and the direction of the large embosses. However, Nishikawa is cited merely to teach the direction of the large embosses, not the small embosses. Kurihara teaches an absorbent article with small embosses in a sine wave pattern and large embosses space along the wave of small embosses. Modifying these large embosses, as taught by Nishikawa, to point in alternating directions results in the claimed relation between the protruding direction of the wave form formed by the small embosses and the direction of the large embosses.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2009/131442) in view of Nishitani et al (US 2010/0010464) further in view of Nishikawa et al (US 2010/0168707).
Regarding Claim 1, Kurihara teaches an absorbent article (sanitary napkin 1, Fig. 1) comprising a liquid permeable front-surface side sheet (3, Fig. 1), a side sheet (side nonwoven fabric 7, Fig. 1) arranged on both side parts of a liquid permeable front-surface sheet (3, Fig. 1) on a skin side along a longitudinal direction, respectively (as seen in Fig. 2, the side sheets 7 cover the topsheet 3 and are embossed in the overlap),

wherein the side emboss (20, 21, and 22, Fig. 1) comprises a plurality of large embosses (22, Fig. 1) formed to have a relatively larger area (¶ [0034]) that are arranged at equal intervals to align linearly along the longitudinal direction (as seen in Fig. 1, the embosses 22 are equally spaced apart) of the absorbent article (1, Fig. 1), and between the adjacent large embosses (22, Fig. 1), a plurality of small embosses (21, Fig. 1) formed to have a relatively small area that are arranged in a wave-like shape along the longitudinal direction of the absorbent article with intervals (¶ [0028]), separated from the large embosses (22, Fig. 1), and
wherein the large embosses (22, Fig. 1) are formed such that an area is asymmetrical with respect to the width direction of the absorbent article (the embossing is a 5 petaled flower which is angled such that it is asymmetrical over the longitudinal axis / with respect to the width direction).
Kurihara is silent whether the side emboss is formed by fusing the side sheet and the liquid permeable front-surface sheet, and wherein the large embosses are arranged alternatively such that adjacent large embosses are in reverse directions in the width direction of the absorbent article, wherein a side of the large embosses with relatively small joining strength is aligned in a direction in which a wave form formed by the small embosses protrudes in the width direction of the absorbent article, and wherein a side of 
Nishitani teaches an absorbent article, thus being in the same field of endeavor, with embossing (18, Fig. 1) that fuses two layers together (surface member 20 is joined to side sheets 25 by embossing at low heat; ¶ [0037]). This low heat embossing joins the two layers more strongly than unheated embossing (¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side embossing of Kurihara to fuse the side sheet and the liquid permeable front-surface sheet together, rather than simply compressing them together, to join the two layers more strongly than lower temperature embossing (as motivated by Nishitani ¶ [0036]).
Kurihara/Nishitani is silent wherein the large embosses are arranged alternatively such that adjacent large embosses are in reverse directions in the width direction of the absorbent article, wherein a side of the large embosses with relatively small joining strength is aligned in a direction in which a wave form formed by the small embosses protrudes in the width direction of the absorbent article, and wherein a side of the large embosses with relatively large joining strength is aligned in a direction opposite to the direction in which in the wave form formed by the small embosses protrudes in the width direction of the absorbent article.
Nishikawa teaches an absorbent article, thus being in the same field of endeavor with large embossings (31A, Fig. 6) that are arranged alternatively such that adjacent large embosses are in reverse directions in the width direction of the absorbent article 
Therefore, it would have been obvious to modify the large embossings of Kurihara/Nishitani to alternate directions such that a side of the large embosses with relatively small joining strength is aligned in a direction in which a wave form formed by the small embosses protrudes in the width direction of the absorbent article, and wherein a side of the large embosses with relatively large joining strength is aligned in a direction opposite to the direction in which the wave form formed by the small embosses protrudes in the width direction of the absorbent article, as is shown to be known in the art to increase flexibility by Nishikawa (¶ [0072]). The side with large joining strength is the side of the flower with two points, and the side with small joining strength is the side of the flower with one point. Alternating the directions of the large embossings of Kurihara/Nishitani, based on the teachings of Nishikawa, would result in the single point of the flowers to align with the peak of the wave formed by the small embossings. In Kurihara, the middle flower does not have the single point aligned with the peak of the wave form, since the flowers do not alternate their directions. This change in directions of the large embossings will result in a more flexible absorbent article with layers that are still strongly attached (as motivated by Nishikawa ¶ [0072]).
Regarding Claim 2, Kurihara further discloses the small embosses (21, Fig. 1, 3) are arranged within a width sandwiched by a first straight line and a second straight line, wherein the first straight line connects an interior end of a first one of the large 

    PNG
    media_image1.png
    588
    373
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 3 of Kurihara
Regarding Claim 4, Kurihara further discloses the small embosses (21, Fig. 1) are arranged on a virtual line in the shape of a substantially simple harmonic wave having a wavelength of ½ to 1/8 relative to a length of the absorbent article in the longitudinal direction (¶ [0028]; Kurihara states the wavelength is from ½ to 1/6 of the longitudinal length of the napkin, which is fully within the claimed range and therefore anticipates the claimed range).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2009/131442) in view of Nishitani et al (US 2010/0010464) further in view of Nishikawa et al (US 2010/0168707) further in view of Kuroda et al (US 2010/0057031).
Claim 3, Kurihara/Nishitani/Nishikawa is silent whether an interval between the adjacent large embosses is 20 to 50 mm.
Kuroda teaches an absorbent article, thus being in the same field of endeavor, with embossings that are formed using an embossing device with a distance between embossing teeth of 37 mm (¶ [0084]). This results in the interval between the adjacent embossings also being 37 mm. Kuroda shows that intervals between embossings are known in the art to be 37 mm, or between 20 and 50 mm.
Therefore, it would have been obvious to modify the spacing between adjacent large embosses of Kurihara/Nishitani to be within the range of 20 to 50 mm, as has been shown to have been known in the art by Kuroda (¶ [0084]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2009/131442) in view of Nishitani et al (US 2010/0010464) further in view of Nishikawa et al (US 2010/0168707) further in view of Buell et al (US 5569234).
Regarding Claim 5, Kurihara/Nishitani/Nishikawa is silent whether a width dimension of the large embosses is 50% of an overlapping width of the side sheet and the liquid permeable front-surface sheet or larger.
Buell teaches an absorbent article, thus being in the same field of endeavor, with an overlap between two layers. These two layers are heat and pressure bonded (which corresponds to embossing) together, with the bond seam width (W, Fig. 11) being 6 mm and the total overlap (X, Fig. 11) being 11 cm (Col. 17 lines 44-65). This results in the width dimension of the bond seam being 54.5% of the overlapping width of the two 
Therefore, it would have been obvious to modify the width of the large embossing of Kurihara/Nishitani to be 50% of more of the overlapping width of the side sheet and the liquid permeable front-surface sheet to ensure a strong seam formation that does not rip or tear during use (as motivated by Buell Col. 17 lines 44-65).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (JP 2009/131442) in view of Nishitani et al (US 2010/0010464) further in view of Nishikawa et al (US 2010/0168707) further in view of Kikuchi et al (US 7511186).
Regarding Claim 6, Kurihara/Nishitani/Nishikawa is silent whether the side sheet and the liquid permeable front-surface sheet are adhered with an adhesive except for a part to which the large embosses are applied.
Kikuchi teaches an absorbent article, thus being in the same field of endeavor, with two layers that are adhered with an adhesive (35, 36, Fig. 6) except for in the embossed areas (34, Fig. 6). Kikuchi shows that an alternating adhesive and embossing pattern was known in the art prior to the effective filing date of the claimed invention.
Therefore, it would have been obvious to modify the article of Kurihara/Nishitani to have the side sheet and the liquid permeable front-surface sheet be adhered with an adhesive except for the part where the large emboss is applied (as motivated by Kikuchi Fig. 6). This alternating adhesive and embossing pattern will result in less adhesive being used and therefore decreased manufacturing costs.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781